Citation Nr: 9913657	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition.

2.  Entitlement to service connection for exposure to 
ionizing radiation.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for gout.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

6.  Entitlement to an initial compensable evaluation for 
bilateral retropatellar pain syndrome.

7.  Entitlement to an initial compensable evaluation for 
cysts of the face and back, status post left axillary 
cystectomy.

8.  Entitlement to an initial compensable evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied the 
veteran's claims for service connection for a right eye 
condition, exposure to ionizing radiation, asbestosis, and 
gout.  The RO also granted service connection for diabetes 
mellitus, rated as 20 percent disabling; as well as for 
bilateral retropatellar pain syndrome, cysts of the face and 
back, and tinnitus, each of which were rated as 
noncompensably (zero percent) disabling.  The veteran 
appealed that decision with respect to each of these claims.  
Ultimately, this matter was certified to the Board for review 
by the RO in Detroit, Michigan.

The issue of entitlement to service connection for gout will 
be discussed in the Remand portion of this decision.





FINDINGS OF FACT

1.  There is no medical evidence establishing that the 
veteran currently suffers from a right eye condition.

2.  There is no medical evidence establishing that the 
veteran currently suffers from a disability due to exposure 
to ionizing radiation.

3.  There is no medical evidence establishing that the 
veteran currently suffers from asbestosis or any other 
respiratory condition related to asbestos exposure.

4.  The veteran's diabetes mellitus requires insulin and a 
restricted diet but has not required him to limit his 
activities.

5.  The veteran's bilateral retropatellar pain syndrome is 
manifested by objective findings of crepitus with motion, no 
subluxation or lateral instability, and range of motion from 
0 to 145 degrees without pain. 

6.  The veteran's cysts of the face and back cover an exposed 
surface but are not manifested by exfoliation, exudation or 
itching.

7.  The veteran has reported persistent tinnitus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



3.  The claim of entitlement to service connection for 
asbestosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (1998).

5.  The criteria for a compensable evaluation for bilateral 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 
4.40-4.46, 4.71a, Diagnostic Codes 5003, 5014, 5261, 5262 
(1998).

6.  The criteria for a compensable evaluation for cysts of 
the face and back, status post left axillary cystectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.118, Diagnostic Code 
7806 (1998).

7.  The criteria for a 10 percent evaluation for tinnitus 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.87a, Diagnostic Code 6260 
(1998).













REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Right eye condition

The RO determined that the veteran's claim for service 
connection for a right eye condition is not well grounded.  
The Board agrees, as no competent medical evidence is 
contained in the record which shows that the veteran 
currently suffers from a right eye condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of evidence of a currently claimed condition, there 
can be no valid claim). 

Service medical records show that the veteran was treated in 
May 1983 for a corneal abrasion after splashing cleaning 
solution in his right eye.  In November 1990, the veteran was 
treated for conjunctivitis of the right eye.  The remainder 
of the service medical records, however, make no further 
reference to any problems of the right eye.  More 
importantly, there is no medical evidence showing that the 
veteran currently suffers from a right eye condition.  The 
veteran was afforded a VA general medical examination in 
August 1997, at which time he did not recall any problems 
with his right eye.  Examination of the eyes was 
unremarkable, and no diagnosis pertaining to the right eye 
was rendered.  Thus, the record contains no medical evidence 
of a current right eye condition.

The only evidence of a current right eye condition are the 
veteran's own lay statements.  However, the Court has clearly 
stated that where, as in this case, the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a right eye condition, his lay statements cannot 
serve as a sufficient predicate upon which to find his claim 
for service connection for a right eye condition to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
a right eye condition, and that the claim must be denied on 
that basis.  See Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. 
at 225.

B.  Ionizing radiation

Service connection for a disease claimed to be attributable 
to radiation exposure during service can be accomplished 
several different ways.  See Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997).  First, there are fifteen types of cancer 
which are presumptively service connected under 38 U.S.C.A. § 
1112(c) (West 1991); 38 C.F.R. § 3.309(d) (1998).  Second, 38 
C.F.R. § 3.311(b) (West 1991) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Id.  
Finally, service connection for a disability due to radiation 
exposure can be established by actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (when a 
veteran is not found to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be granted on a direct basis).  

In this case, the veteran claims that he was exposed to 
ionizing radiation in service and that service connection is 
therefore warranted.  However, the veteran has failed to 
identify any specific disease process caused by that 
exposure.  In his notice of disagreement of April 1998, the 
veteran merely stated that his claim for service connection 
for exposure to ionizing radiation is connected to his claim 
for gout.  The Board notes, however, that the claim for 
service connection for gout is a separate claim which will be 
addressed in the Remand portion of this decision.  Therefore, 
as no current diagnosis related to ionizing radiation 
exposure has been alleged or identified, this claim must be 
denied as not well grounded.  See Epps, 126 F.3d at 1468; 
Brammer, 3 Vet. App. at 225.

C.  Asbestosis

The veteran claims that he was exposed to asbestos in service 
while working aboard the USS OKINOWA between 1988 and 1989.  
As a result, he maintains that there is a possibility he 
could develop a lung problem in the future, and that service 
connection for asbestosis is therefore warranted.

In McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in Department of Veterans 
Affairs Benefits Circular 21-88-8 (DVB Circular), dated May 
11, 1988.  The DVB Circular was subsequently rescinded and 
its basic guidelines are now found in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  

These guidelines provide that cancers of the lung, 
asbestosis, pleural and peritoneal disorders are among the 
disorders that have been associated with asbestos exposure.  
See also Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The 
development guidelines note that many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Further, it 
notes that a determination must be made as to whether or not 
military records demonstrate evidence of asbestos exposure in 
service and if there is pre-service and post-service evidence 
of occupational or other asbestos exposure.  M21-1, Part III, 
para. 5.13.  In McGinty, the Court also indicated that, while 
the veteran, as a lay person, was not competent to testify as 
to the cause of his disease, he was competent to testify as 
to the facts of his asbestos exposure.  McGinty, 4 Vet. App. 
at 432.

In the present case, the record indicates that the veteran 
was exposed to asbestos in service.  The veteran's DD Form 
214 shows that his military occupational specialty was 
related to an aircraft maintenance inspector, a maintenance 
technician, and an aeronautical welder.  Service medical 
records also disclose that the veteran was on a five-year 
health maintenance program for asbestos.  Thus, the Board 
finds that the veteran was most likely exposed to asbestos in 
service.  Nevertheless, no competent evidence has been 
submitted which shows that the veteran currently suffers from 
asbestosis, or any other respiratory condition, as a result 
of that exposure.  As a result of the veteran's failure to 
prove this essential element, the Board can only conclude 
that the claim for service connection for asbestosis must be 
denied as not well grounded.  See Brammer, 3 Vet. App. at 
225. 

Service medical records make no reference to any asbestosis, 
cancers of the lung, or pleural and peritoneal disorders.  A 
December 1994 pulmonary function study revealed an FEV-1 
value of 104 percent predicted and an FVC value of 97 percent 
predicted.  The clinician concluded that spirometry was 
within normal predicted limits.  The August 1997 VA 
examination report also reveals no evidence of a current 
respiratory disorder, to include asbestosis.  This report 
includes the veteran's history of asbestos exposure in 
service.  However, the veteran denied any current symptoms or 
evidence of asbestosis, and examination revealed the 
veteran's lungs to be normal.  The examiner's impression was 
asbestos exposure without evidence of asbestosis or 
respiratory symptoms.  Hence, no diagnosis of a respiratory 
condition was rendered.

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from a respiratory 
condition, to include asbestosis.  Therefore, as the veteran 
has failed to prove this essential element with respect to 
this claim, the Board must conclude that the claim for 
service connection for asbestosis is not well grounded and 
must be denied.  See Epps, 126 F.3d at 1468; Brammer, 3 Vet. 
App. at 225.

D.  Conclusion

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed to properly 
assist the veteran in the development of these claims by not 
affording the veteran appropriate medical examinations.  
However, since each of the above claims for service 
connection is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support 
these claims.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground any of the veteran's claims.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
benefit sought, and the reasons why the current claims have 
been denied.  Id.

II.  Initial Evaluation Claims

In January 1998, the RO granted service connection for 
diabetes mellitus, rated as 20 percent disabling; and for 
bilateral retropatellar pain syndrome, cysts of the face and 
back, and tinnitus, each rated as noncompensably disabling.  
The veteran disagreed with each of these ratings assigned.  
Accordingly, the veteran's claims must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), which 
gives rise to the VA's duty to assist.  See Fenderson v. 
West, 12 Vet. App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  

Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  The veteran was afforded a recent VA 
general medical examination in August 1997, and he declined 
the opportunity to present testimony and additional evidence 
at a personal hearing.  As such, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed and that no further duty to assist the veteran with 
the development of these claims is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

A.  Diabetes mellitus

In its January 1998 decision, the RO evaluated the veteran's 
diabetes mellitus as 20 percent disabling under Diagnostic 
Code 7913.  Under this code provision, a 20 percent 
evaluation is assigned for diabetes mellitus which requires 
insulin and a restricted diet, or where oral hypoglycemic 
agents and a restricted diet are required.  The next higher 
evaluation of 40 percent is not warranted unless this 
condition requires insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned where 
this condition requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (emphasis added).

In assigning a 20 percent evaluation for the veteran's 
diabetes mellitus, the RO considered the veteran's service 
medical records as well as the August 1997 VA examination 
report.  Service medical records show that the veteran 
requested to be evaluated in March 1997 for diabetes mellitus 
due to a six month history of blurred vision.  Evaluation 
revealed elevated FBS (fasting blood sugar) levels of 207 and 
191.  The provisional diagnosis was hyperglycemia.  A follow-
up evaluation report dated later that month includes a 
diagnosis of adult onset diabetes mellitus.  In April 1997, 
the veteran was placed on a restricted diet and oral 
medication, which did not adequately control blood sugar 
levels.  Insulin therapy was then initiated in June 1997.  In 
July 1997, it was noted that the veteran's diabetes mellitus 
was well controlled with Metformin and insulin.  None of 
these reports indicates that the veteran's diabetes mellitus 
required him to restrict his activities.  

During his August 1997 VA examination, it was noted that the 
veteran was currently on Metformin and eight units of NPH 
insulin a day.  The veteran denied any problem with his 
kidneys or vision.  No peripheral neuropathy was reported.  
The only reported symptoms were watery stools approximately 
thirty minutes after meals, which the veteran attributed to 
his medication.  The veteran's blood sugar level was reported 
to be between 120 and 130.  Based on these findings, the 
diagnoses included insulin-dependent diabetes mellitus.  This 
report contains no mention by the veteran or the examiner 
that this condition required the veteran to restrict any 
activities.

In his April 1998 notice of disagreement, the veteran took 
exception with the findings contained in the VA examination 
report.  He argued that his diabetes mellitus caused problems 
with vision and kidney functioning.  He reported, for 
instance, that he experienced blurred vision and frequent 
urination.  He then related that he drank water all the time 
because his mouth was constantly dry.  He also reiterated 
that he was on a restricted diet and took insulin four times 
a day.  Based on these reported symptoms, the veteran 
asserted that this condition warranted an evaluation in 
excess of 20 percent.

Based on the foregoing, the Board finds that the RO properly 
rated the veteran's diabetes mellitus as 20 percent disabling 
under Diagnostic Code 7913.  The evidence shows that this 
condition requires the veteran to be on insulin and a 
restricted diet, which warrants a 20 percent evaluation under 
Diagnostic Code 7913.  Nevertheless, in addition to requiring 
insulin and a restricted diet, the next higher evaluation of 
40 percent also requires the regulation of activities.  
Nowhere in the record is it shown that the veteran's diabetes 
mellitus has required him to restrict his activities.  The 
Board therefore finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's diabetes mellitus.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt cannot be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

B.  Bilateral retropatellar pain syndrome

The veteran's service-connected bilateral retropatellar pain 
syndrome is currently rated by analogy under Diagnostic Code 
5014, which refers to osteomalacia.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5014; §§ 4.20, 4.27.  Diagnostic Code 5014 
provides that osteomalacia will be rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
provision, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In accordance with the provisions of Diagnostic Code 5003, 
the veteran's bilateral retropatellar pain syndrome may be 
evaluated under Diagnostic Codes 5260 and 5261 for limitation 
of motion of the leg.  Evaluations for limitation of flexion 
of a knee are assigned as follows:  Flexion limited to 60 
degrees warrants a zero percent evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; and flexion 
limited to 30 degrees warrants a 20 percent evaluation.  See 
38 C.F.R    § 4.71a, Diagnostic Code 5260.  Evaluations for 
limitation of extension of the knee are assigned as follows: 
Extension limited to 5 degrees warrants a zero percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; and extension limited to 15 degrees 
warrants a 20 percent evaluation.  See 38 C.F.R. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

In this case, the Board finds that the clinical evidence does 
not reveal a bilateral knee disability picture that warrants 
a compensable evaluation for either knee.  Service medical 
records show that the veteran injured his right knee in June 
1984, at which time X-rays were normal.  A June 1997 service 
medical report notes that the veteran's knees made a popping 
sound.  When examined by the VA in August 1997, the veteran 
reported no pain, swelling or instability in either knee.  He 
reported that he could walk and run without difficulty.  On 
examination, the veteran was able to squat and rise without 
difficulty, walk on his heels and toes, and ambulate with a 
normal gait.  Mild crepitus was heard when rising from the 
squatting position.  Range of motion testing showed flexion 
from 0 to 145 degrees bilaterally.  There was no effusion, 
hyperthermia, laxity, or anterior or posterior drawer sign.  
McMurray's sign was negative.  Some crepitus was present in 
the subpatellar area on flexion, extension and McMurray's 
testing, but no pain or tenderness was present.  The 
diagnosis was bilateral retropatellar pain syndrome of the 
knees.  

Applying the above criteria to the facts of this case, the 
Board finds that a compensable evaluation for the veteran's 
bilateral retropatellar pain syndrome is not warranted.  The 
clinical findings do not show, nor has the veteran alleged, 
that either knee disability is productive of pain on motion.  
Furthermore, the recent clinical evidence shows no additional 
functional limitation with respect to flexion or extension to 
the degree that would support a compensable evaluation under 
Diagnostic Code 5260 or Diagnostic Code 5261.  In fact, the 
veteran's knees have demonstrated range of motion greater 
than normal on clinical testing (0 to 145 degrees).  See 38 
C.F.R. § 4.71, Plate II (normal range of motion of a leg is 
from zero degrees of extension to 140 degrees of flexion).  
Under the rating schedule, there is no additional disability 
based on limitation of motion where the claimant does not at 
least meet the criteria for a zero-percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261 (flexion limited 
at least to 60 degrees or extension limited at least to 5 
degrees).  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

For these reasons, the Board also finds that an increased 
evaluation is not warranted on the basis of functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-05 
(1995).  Moreover, in the absence of evidence of ankylosis 
(Diagnostic Code 5256), subluxation or lateral instability 
(Diagnostic Code 5257), or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the veteran's bilateral retropatellar pain syndrome under any 
other potentially applicable diagnostic code providing for a 
compensable evaluation.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5257, 5262,  (1998).

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for his 
service-connected bilateral retropatellar pain syndrome.  In 
denying this claim, the Board has considered the doctrine of 
reasonable doubt.  Since the preponderance of the evidence is 
against the veteran's claim, the doctrine need not be 
considered.  See Gilbert, 1 Vet. App. at 55-56.



C.  Cysts of the face and back

The RO evaluated the veteran's cysts of the face and back by 
analogy under Diagnostic Code 7806, which refers to eczema.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7806 provides 
that a noncompensable evaluation is warranted for eczema 
manifested by slight, if any, exfoliation, exudation or 
itching, or on a nonexposed surface or small area.  A 10 
percent evaluation is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations; or where the disorder is exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Service medical records reflect that the veteran underwent a 
left axillary cystectomy in April 1988.  In March 1997, the 
veteran had two nontender nodules on his face which measured 
one centimeter, as well as one firm, nontender nodule on the 
mid back which measured three centimeters.  The assessment 
was epidermal inclusion cyst versus lipoma on the face and 
epidural inclusion cyst on the back.

The August 1997 VA examination report notes the presence of 
several sebaceous cysts, with one on the left cheek, one on 
the center of the forehead, two on the right cheek, and one 
on the right temple, each of which measured approximately one 
centimeter or less in diameter.  A slightly larger cyst, 
measuring approximately two centimeters in diameter, was 
located over the spine between the scapulae favoring the 
right side.  The examiner found that none of these cysts were 
inflamed, infected or tender.  It also was noted that there 
was no left axillary cyst present.  There was no reference to 
any of these cysts being manifested by exfoliation, exudation 
or itching.  The diagnosis was status post left axillary 
cystectomy without residuals. 

In his April 1998 notice of disagreement, the veteran 
reported that the cyst on his back was very itchy at times 
and very irritable.  He also described one of his facial 
cysts as being irritable, with no mention of any exfoliation, 
exudation or itching.  According to the veteran, a 
compensable evaluation was warranted because these cysts were 
possibly cancerous.  

After carefully considering the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's cysts of the face 
and back.  While the veteran has several small cysts on an 
exposed surface (i.e., the face), there is no evidence that 
any of these facial cysts are characterized by exfoliation, 
exudation or itching.  The veteran stated in his notice of 
disagreement that one of his facial cysts was irritable, but 
he did not describe it itchy.  The only cyst the veteran 
described as itchy was the one on his back, which the Board 
notes is neither an exposed surface or extensive area.  The 
August 1997 VA examination report also includes the 
examiner's opinion that none of the veteran's facial cysts 
were inflamed, infected or tender.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's cysts on the face and back.  As 
a result of this conclusion, the Board need not consider the 
doctrine of reasonable doubt.  See Gilbert, 1 Vet. App. at 
55-56.

D.  Tinnitus

The rating decision on appeal granted service connection for 
tinnitus and assigned a noncompensable evaluation under 
Diagnostic Code 6260.  Under this provision, a 10 percent 
evaluation is warranted for tinnitus which is persistent as a 
symptom of acoustic trauma.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (emphasis added).  This is the highest 
rating permitted under this diagnostic code.

The evidence of record reveals that the veteran incurred 
acoustic trauma while in service which resulted in tinnitus.  
A September 1997 VA audiological evaluation described the 
veteran's tinnitus as infrequent.  In his April 1998 notice 
of disagreement, however, the veteran reported that he 
suffered from constant ringing in his ears.  Based on these 
findings, the record is ambiguous as to whether the veteran's 
tinnitus is persistent, as required for a 10 percent 
evaluation under Diagnostic Code 6260.  Nevertheless, it is 
the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  See 38 C.F.R. § 3.102.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The Board finds such a doubt in the instant 
case.  As such, an increased rating to 10 percent for 
tinnitus is warranted per 38 C.F.R. § 4.3.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a right eye condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for exposure to ionizing radiation is denied.

In the absence of evidence of a well-grounded claim, service 
connection for asbestosis is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

A compensable evaluation for bilateral retropatellar pain 
syndrome is denied.

A compensable evaluation for cysts of the face and back, 
status post left axillary cystectomy, is denied.

An original evaluation of 10 percent for tinnitus is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.








REMAND

The veteran maintains that he currently suffers from gout 
which began in service.  A review of the record, however, 
discloses that additional development is needed prior to 
adjudication by the Board.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated. 

The record is unclear as to whether the veteran currently 
suffers from gout.  While service medical records indicate 
that the veteran may have suffered from gout, no clear 
diagnosis is contained in these reports.  For example, the 
veteran was seen in June 1995 for pain at the first 
metatarsophalangeal joint of the right foot with erythema, 
swelling and tenderness to palpation.  He reported a positive 
family history of gout.  The assessment was presume gout, as 
the proper testing equipment was apparently unavailable to 
confirm the diagnosis.  The assessment also included plantar 
fasciitis of the left foot.  A March 1997 report also 
includes a clinician's assessment of probable gout.  When 
seen in June 1997, a history of gouty arthritis involving 
both feet and the right knee was reported.  None of these 
reports, however, confirms a current diagnosis of gout.

The August 1997 VA examination report includes the veteran's 
five-year history of pain in the right ankle and the 
metatarsophalangeal joint on the right foot, which the 
veteran attributed to gout.  The veteran stated that the Navy 
never tested him for gout.  Nevertheless, he believed he had 
gout due to the fact that he, his mother, and maternal 
grandmother suffered from this condition.  Examination showed 
no evidence of active gouty arthritis involving the MTP 
joints or the ankles.  Laboratory tests showed a uric acid 
level of 6.8 mg/dl, with normal being 2.6 to 8.2.  The 
diagnosis was possible gouty arthritis, recurrent, with a 
positive family history.  

This evidence indicates that the veteran may in fact suffer 
from grout which began in service.  To date, however, no 
clear diagnosis of gout has been rendered.  While the August 
1997 VA examination report notes that there was no active 
gouty arthritis at that time, the diagnosis suggests that 
gout may indeed be present.  As a result, the Board finds 
that a medical opinion concerning whether the veteran 
currently suffers from gout would be helpful prior to further 
adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
VA examination to determine whether 
he suffers from gout.  All necessary 
tests the examining physician deems 
necessary should be performed.  The 
examiner is requested to review the 
veteran's claims folder in its 
entirety, including the service 
medical records and a copy of this 
Remand.  The examiner is then 
requested to provide an opinion as to 
whether it is at least as likely as 
not that the veteran currently 
suffers from gout.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Thereafter, the RO must review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this Remand, and, if 
not, the RO should implement 
corrective procedures.

3.  When the development requested 
has been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for gout.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be 
afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

